Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-20 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1-5 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Jang et al. (US Pub No. 2015/0200825).  
In regard to claim 1, Jang et al. disclose a system comprising: a first controller area network (CAN) system including: a first CAN chip (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Jang discloses the transceiver IC device 100 may include a first transceiver to a sixth CAN transceiver (CANT1-CANT6).  See para 31, 34);

    PNG
    media_image1.png
    582
    407
    media_image1.png
    Greyscale

and a second CAN chip different from the first CAN chip (in Jang, the transceiver IC device 100 may include a first transceiver to a sixth CAN transceiver (CANT1-CANT6).  See para 31, 34); and a first common CAN bus coupled to the first CAN system, the first common CAN bus coupling the first CAN chip and the second CAN chip together (in Jang, a CAN transceiver based on a wake-up signal according to an exemplary embodiment of the present invention. As shown in FIG. 3, an initial message of a sender may be transmitted on a communication bus within the period TS1 while starting up by a wake-up event, and a CGW as a receiver may be ready to receive a message or signal within the ready period TR1.  See para 37); wherein the first CAN chip and the second CAN chip are configured to receive a first CAN frame from the first common CAN bus, and the first CAN system is configured to detect a failure of at least the first CAN chip or the second CAN chip (in Jang, the monitoring portion 120 may be configured to detect whether the transceiver IC device 100 operates normally (e.g., without error or failure). The monitoring portion 120 may include a watchdog system, and may be configured to automatically reset the transceiver IC device 100 to allow the transceiver IC device 100 to operate normally again when the transceiver IC device 100 operates abnormally (e.g., with error or failure). When the monitoring portion 120 detects that the transceiver IC device 100 is operated abnormally, the monitoring portion 120 may be configured to stop an operation of the voltage regulator 110 and inform the controller 140 of the abnormality of the transceiver IC device 100.  See para 32, 34).
In regard to claim 2, Jang et al. disclose further a second CAN system including: a third CAN chip (in Jang discloses the transceiver IC device 100 may include a first transceiver to a sixth CAN transceiver (CANT1-CANT6).  See para 31, 34); and a fourth CAN chip different from the third CAN chip (in Jang discloses the transceiver IC device 100 may include a first transceiver to a sixth CAN transceiver (CANT1-CANT6).  See para 31, 34); a second common CAN bus coupled to the second CAN system, the second common CAN bus coupling the first CAN chip and the second CAN chip together (in Jang discloses the transceiver IC device 100 may include a first transceiver to a sixth CAN transceiver (CANT1-CANT6).  See para 31, 34, 37); wherein the third CAN chip and the fourth CAN chip are configured to receive a second CAN frame from (in Jang, the monitoring portion 120 may be configured to detect whether the transceiver IC device 100 operates normally (e.g., without error or failure). The monitoring portion 120 may include a watchdog system, and may be configured to automatically reset the transceiver IC device 100 to allow the transceiver IC device 100 to operate normally again when the transceiver IC device 100 operates abnormally (e.g., with error or failure). When the monitoring portion 120 detects that the transceiver IC device 100 is operated abnormally, the monitoring portion 120 may be configured to stop an operation of the voltage regulator 110 and inform the controller 140 of the abnormality of the transceiver IC device 100.  See para 32, 34).
In regard to claim 3, Jang et al. disclose further a first device coupled to the first CAN system by the first common CAN bus, the first device comprising: a fifth CAN chip coupled to the first CAN chip and the second CAN chip by the first common CAN bus (in Jang discloses the transceiver IC device 100 may include a first transceiver to a sixth CAN transceiver (CANT1-CANT6).  See para 31, 34); and a second device coupled to the second CAN system by the second common CAN bus, the second device comprising: a sixth CAN chip coupled to the third CAN chip and the fourth CAN chip by the second common CAN bus (in Jang discloses the transceiver IC device 100 may include a first transceiver to a sixth CAN transceiver (CANT1-CANT6).  See para 31, 34).
In regard to claim 4, Jang et al. disclose further a second CAN system coupled to the first common CAN bus, the second CAN system including: a third CAN chip; and (in Jang discloses the transceiver IC device 100 may include a first transceiver to a sixth CAN transceiver (CANT1-CANT6).  See para 31, 34); wherein the first common CAN bus further couples the third CAN chip and the fourth CAN chip together, the third CAN chip and the fourth CAN chip are configured to receive the first CAN frame from the first common CAN bus, and the second CAN system is configured to detect a failure of at least the third CAN chip or the fourth CAN chip (in Jang, the monitoring portion 120 may be configured to detect whether the transceiver IC device 100 operates normally (e.g., without error or failure). The monitoring portion 120 may include a watchdog system, and may be configured to automatically reset the transceiver IC device 100 to allow the transceiver IC device 100 to operate normally again when the transceiver IC device 100 operates abnormally (e.g., with error or failure). When the monitoring portion 120 detects that the transceiver IC device 100 is operated abnormally, the monitoring portion 120 may be configured to stop an operation of the voltage regulator 110 and inform the controller 140 of the abnormality of the transceiver IC device 100.  See para 32, 34).
In regard to claim 5, Jang et al. disclose further a first device coupled to the first CAN system and the second CAN system by the first common CAN bus, the first device comprising: a third CAN chip coupled to the first CAN chip, the second CAN chip, the third CAN chip and the fourth CAN chip by the first common CAN bus (in Jang discloses the transceiver IC device 100 may include a first transceiver to a sixth CAN transceiver (CANT1-CANT6).  See para 31, 34).
Allowable Subject Matter
	Claims 10-20 are allowable over the prior of records.
	Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 6, 9-10, 17 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach
	wherein the first CAN system further comprises: a first region including an Ethernet interface; and a first converter circuit coupled to the Ethernet interface by an Ethernet link, and configured to convert Ethernet packets into CAN frames, and the CAN frames into the Ethernet packets, the first converter circuit comprising: a first processor coupled to the Ethernet interface by the Ethernet link; the first CAN chip coupled to the first processor by a first interface; and the second CAN chip coupled to the first processor by a second interface (claim 6);	wherein the first CAN system further comprises: a first region including an Ethernet interface; and a first converter circuit coupled to the Ethernet interface by an Ethernet link, and configured to convert Ethernet packets into CAN frames, and the CAN frames into the Ethernet packets, the first converter circuit comprising: a first processor coupled to the Ethernet interface by the Ethernet link; and the first CAN chip coupled to the first processor by a first interface; and a second converter circuit coupled to the Ethernet interface by the Ethernet link, and configured to convert the Ethernet packets into the CAN frames, and the CAN frames into the Ethernet packets, the second converter circuit comprising: a second processor coupled to the Ethernet interface by the Ethernet link; and the second CAN chip coupled to the second processor by a second interface (claim 9);
	comparing a first CAN frame received from the first CAN chip to a second CAN frame received from the second CAN chip within a CAN comparison period; and detecting a failure of at least the first CAN chip or the second CAN chip, wherein detecting the failure of at least the first CAN chip or the second CAN chip comprises: determining that the first CAN frame is not identical to the second CAN frame within the CAN comparison period (claim 10);
	the method comprising: generating, by the system, a first data string of a first Ethernet packet; converting, by a first processor of a first converter, the first Ethernet packet into a CAN frame, the first converter including the first CAN chip; routing the CAN frame from the first CAN chip to the second CAN chip by the common CAN bus; converting, by a second processor of a second converter, the CAN frame into a second Ethernet packet, the second Ethernet packet including a second data string, the second converter including the second CAN chip; routing the second Ethernet packet to the system; comparing the first data string with the second data string; and detecting that a failure of at least the first CAN chip or the second CAN chip occurred, wherein detecting that the failure of at least the first CAN chip or the second CAN chip occurred comprises: determining that the first data string is not identical to the second data string (claim 17).
Conclusion
	Claims 1-5 are rejected.  Claims 6-9 are objected.  Claims 10-20 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186